UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7796



In Re: WILLIAM WISE MURRAY,

                                                            Petitioner.




             On Petition for Writ of Error Coram Nobis.
                             (CR-93-470)


Submitted:   January 16, 2002               Decided:   January 30, 2002


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Wise Murray, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Wise Murray, a federal inmate, petitions for a writ of

error coram nobis under 28 U.S.C.A. § 1651 (1994), seeking (1)

vacatur of his conviction on the ground that the district court

lacked jurisdiction to convict him, and (2) an order to direct the

district court to provide him with a copy of the trial transcript.

A writ of error coram nobis is available only when the petitioner

is not in custody.    See, e.g., United States v. Sawyer, 239 F.3d

31, 37 (1st Cir. 2001).   Because Murray is in federal custody and

has filed a prior motion under 28 U.S.C.A. § 2255 (West Supp.

2001), he may not circumvent the gatekeeping provisions of § 2255

and 28 U.S.C.A. § 2244 (West 1994 & Supp. 2001), by filing this pe-

tition.   United States v. Noske, 235 F.3d 405, 406 (8th Cir. 2000).

     Accordingly, we deny Murray leave to proceed in forma pau-

peris, deny his petition for a writ of error coram nobis, and deny

his motion for injunction and bail. We dispense with oral argument

because the facts and legal arguments are adequately presented in

the materials before the court, and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                  2